         Case 3:19-cr-00404-SI Document 1-1 Filed 08/22/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT                                          AUG 22 2019
                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                            onSAN Y, SOONG
                                                                                         clerk US. DISTRICT CO'JRT
                                                                                       north district of CALIFOHMA
                             CRIMINAL COVER SHEET

Instructions: EffectiveNovember I, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form,for each new criminal case.


 Case Name:                                               Case Number:                           WHa
 USA V. Alan Safahi                                                CR


 Is This Case Under Seal?                      v.Cfil,e |> 0404
 Total Number of Defendants:                      1 /    2-7         8 or more

 Does this case involve ONLY charges
                                               Yes       No    /
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                   SF /     OAK         SJ

 Is this a potential high-cost case?            Yes      No /

 Is any defendant charged with
                                               Yes       No /
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes      No /

 Assigned AUSA ^              ^        _
                                                         Date Submitted: 8/22/19
 (Lead Attorney): Robcrt David RCCS
 Comments:




                                                               RESET FORM             SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
